56 F.3d 73NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Steven G. STROWSKI, aka Steve Strowski, Plaintiff-Appellant,v.CITY OF DOWNEY; Downey Police Department; Downey CityCouncil; Marvin Licker, Commissioner, Acting Judgeof the Municipal Court of the DowneyJudicial District, Defendants-Appellees.
No. 94-55173.
United States Court of Appeals, Ninth Circuit.
Submitted May 2, 1995.*Decided May 5, 1995.

Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Steven G. Strowski appeals pro se the district court's order denying his motion to reverse all of the district court's previous orders, including the district court order dismissing his 42 U.S.C. Sec. 1983 action.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291 and affirm.


3
In reviewing decisions of the district court, this court may affirm on any ground supported by the record.  United States v. Washington, 969 F.2d 752, 755 (9th Cir. 1992), cert. denied, 113 S. Ct. 1945 (1993).


4
Civil rights claims brought in California under section 1983 are governed by a one-year statute of limitations.  Usher v. City of Los Angeles, 828 F.2d 556, 558 (9th Cir. 1987).  Here, Strowski's complaint states that his vehicle was towed on October 28, 1988.  Strowski filed his complaint in this action on September 14, 1993.  Accordingly, Strowski's action is barred by the statute of limitations.  See id.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3